In a support proceeding, the appeal is from an order of the Family Count, Queens County, dated March 11, 1974, which ordered appellant to pay $125 per week beginning March 15, 1974, for the support of petitioner and infant child of the parties. The appeal also brings up for review so much of an order of the same court dated April 25, 1974, as, upon reargument, adhered to the prior determination (CPLR 5517, subd. [b]). Appeal from order dated March 11, 1974 dismissed, as academic, without costs. This order was superseded by the order granting reargument. Order dated April 25, 1974 modified by reducing the award of support to $100 per week. As so modified, order affirmed insofar as reviewed, without costs. The award was excessive to the extent indicated herein. Gulotta, P. J., Hopkins, Cohalan, Christ and Munder, JJ., concur.